                   IN THE UNITED STATES DISTRICT COURT                                      2/20/2019


                        FOR THE DISTRICT OF MONTANA

                                    BUTTE DIVISION

  COTTONWOOD
  ENVIRONMENTAL LAW CENTER,
                                                         No. CV 18-12-BU-SEH
                               Plaintiff,
                                                         MEMORANDUM AND
 vs.                                                     ORDER

 DAVID BERNHARDT, in his official
 capacity as Acting Secretary of the
 Interior'; STEVE BULLOCK, in his
 official capacity as Governor of the
 State of Montana; MONTANA
 DEPARTMENT OF LIVESTOCK;
 MONTANA DEPARTMENT OF
 FISH, WILDLIFE, AND PARKS;
 DAN WENK, in his official capacity
 as Park Superintendent, Yellowstone
 National Park; LEANNE MARTEN, in
 her official capacity as Regional
 Forester, U.S. Forest Service;
 NATIONAL PARK SERVICE; U.S.
 FOREST SERVICE; USDA-ANIMAL
 & PLANT HEAL TH INSPECTION
 SERVICE,

                              Defendants.



       1
        The case caption is amended, as shown above, to reflect substitution of Defendant
Acting Secretary David Bernhardt for former Secretary Ryan Zinke. FED. R. CIV. P. 25(d).
                                           Introduction

           The Federal Defendants 2 and Defendant Steve Bullock ("Bullock") 3

separately filed renewed and opposed motions to dismiss 4 Plaintiff Cottonwood

Environmental Law Center's ("Cottonwood") Second Amended Complaint for

Declaratory and Injunctive Relief("Second Amended Complaint"). 5 Briefing is

complete. Both motions were heard on February 19, 2019.

       Cottonwood filed its initial Complaint for Declaratory and Injunctive Relief

("Complaint") on February 8, 2018, 6 claiming that the Federal Defendants,

Governor Bullock, the Montana Department of Livestock, and the Montana

Department of Fish, Wildlife and Parks "violated, and continue to violate, the

National Environmental Policy Act [("NEPA")] by failing to supplement the

NEPA analysis for the Interagency Bison Management Plan" ("IBMP"), 7 and "by


       2
          The Federal Defendants are David Bernhardt, in his official capacity as Acting Secretary
of the Interior; Dan Wenk, in his official capacity as Park Superintendent, Yellowstone National
Park; Leanne Marten, in her official capacity as Regional Forester, U.S. Forest Service; the
National Park Service; the U.S. Forest Service; and the U.S. Department of Agriculture-Animal
& Plant Health Inspection Service. See Doc. 46 at I.
       3
           Bullock is named in his official capacity as Governor of the State of Montana.
       4
           Docs. 74 and 75.
       5
           Doc. 46.
       6
           Doc. I.
       7
           Doc. I at 7.

                                                  2
failing to determine whether" a supplemental NEPA analysis was necessary, 8

given allegations that the Blackfeet Tribe intended to hunt bison north of

Yellowstone National Park. 9

       An Amended Complaint for Declaratory and Injunctive Relief ("First

Amended Complaint") was filed on February 20, 2018, 10 alleging that available

additional sources of information required the Federal Defendants and Governor

Bullock to supplement the IBMP's NEPA analysis. 11

      Defendants Bullock, the Montana Department of Livestock, and the

Montana Department of Fish, Wildlife and Parks collectively moved to dismiss the

First Amended Complaint on March 15, 2018, 12 asserting that the pleading failed

to establish subject matter jurisdiction and failed to state a claim. 13 On April 23,

2018, the Federal Defendants moved to dismiss on the same grounds. 14 Briefing on




      8
           Doc. 1 at 6.
      9
           See Doc. 1 at 6.
      10
           Doc. 7.
      11
           See Doc. 7 at 9-10.
      12
           See Doc. 12 at 2.
      13
           See Doc. 12 at 2.
      14
           See Doc. 20 at 2.

                                           3
both motions was completed on May 29, 2018. 15

        On April 13, 2018, the Assiniboine and Sioux Tribes of the Fort Peck Indian

Reservation and the InterTribal Buffalo Council (collectively "Intervenors")

moved to intervene under Fed. R. Civ. P. 24(a)(2), 16 claiming an interest in "the

translocation of some Yellowstone buffalo to the Fort Peck quarantine facility. " 17

Notwithstanding the claim "that disposing of the action in favor of the Plaintiff

[would] prevent [such] quarantining," Intervenors asserted that "[n]o existing

party to this action adequately represent [their] interests." 18 The Federal

Defendants did not oppose intervention. 19 On May 1, 2018, intervention was

granted. 20

       On July 17, 2018, Cottonwood moved to further amend its complaint. 21 The

motion was denied for failure to comply with L.R. 7. l(d)(l)(A). 22 Cottonwood


       15
            Doc. 26.
       16
            See Doc. 15 at 1-2.
       17
            Doc. 15 at 2.
      18
            Doc. 15 at 2.
      19
            See Doc. 23 at 2.
      20
            See Doc. 24 at 2.
      21
            Doc. 28.
      22
            See Doc. 30 at 2.

                                          4
filed a second motion to amend on July 20, 2018. 23 That motion was granted on

September 26, 2018, following briefing and hearing. 24

       Cottonwood's Second Amended Complaint was filed on October 7, 2018, 25

in which all claims against the Montana Department of Livestock and the Montana

Department of Fish, Wildlife and Parks were withdrawn. 26 Additional allegations

in support of Cottonwood's NEPA claims against the Federal Defendants and

Governor Bullock were asserted. 27 The Federal Defendants and Bullock separately

moved to dismiss the Second Amended Complaint on October 12, 2018. 28

      On November 1, 2018, Cottonwood moved for additional time to conduct

limited jurisdictional discovery and to "stay briefing and consideration" of the

pending motions to dismiss until the discovery requested was completed. 29 On

December 26, 2018, the Court granted the motion to stay in part, allowing

Cottonwood "to pose four Requests for Admission to Governor Bullock"


      23
           Doc. 32.
      24
           See Doc. 45 at 2.
      25
           Doc. 46.
      26
           See Doc. 46 at 7-8.
     27
           See Doc. 46 at I 0-1 I.
     28
           Docs. 4 7 and 49.
     29
           Doc. 52 at 2.

                                         5
regarding jurisdictional issues. 30 The Court also ordered that pending motions to

dismiss be denied without prejudice to renewal, if appropriate, following

completion of the jurisdictional discovery. 31

       Bullock's responses to the Requests for Admission were filed on January
             32
25, 2019. That same day, the Federal Defendants "move[d] to renew their Motion

to Dismiss," 33 and Bullock "move[d] to renew his Motion to Dismiss." 34

                                              Discussion

       The circumstances under which an environmental impact statement ("EIS")

must be prepared are clearly articulated in NEPA, which states, specifically, that

"a federal agency [must] prepare an [EIS] as part of any 'proposals for legislation

and other major Federal actions significantly affecting the quality of the human

environment."' 35 Although "an initial EIS [may be] sufficient, ... in certain




       30
            Doc. 72 at 3.
       31
            See Doc. 72 at 3.
       32
            Doc. 73.
       33
            Doc. 75 at I (citing Docs. 47, 48, and 51).
       34
            Doc. 74 at I (citing Doc. 49).
       35
         Norton v. S. Utah Wilderness All., 542 U.S. 55, 72 (2004) (quoting 42 U.S.C.
§ 4332(2)(C)).

                                                   6
 circumstances [it] must be supplemented." 36

           Federal regulations "impose a duty on all federal agencies to prepare

 supplements to either draft or final EIS's if' 37 : "(i) The agency makes substantial

changes in the proposed action that are relevant to environmental concerns; or (ii)

There are significant new circumstances or information relevant to environmental

concerns and bearing on the proposed action or its impacts." 38 The "'proposed

action' contemplated by the regulation"' 39 makes "supplementation ... necessary

only if 'there remains "major Federal actio[ n]" to occur. "'40

        The Second Amended Complaint is the third complaint filed. 41 This case

was initiated over a year ago. Fed. R. Civ. P. 8(a)(2) mandates that a pleading

contain "a short and plain statement of the claim showing that the pleader is

       36
            Norton, 542 U.S. at 72 (citing Marsh v. Or. Nat. Res. Council, 490 U.S. 360, 370-74
(1989)).
       37
            Marsh, 490 U.S. at 373.
       38
            40 C.F.R. § 1502.9(c)(1 )(i)-{ii) (2018).
       39
            Norton, 542 U.S. at 73.
       40
           Norton, 542 U.S. at 73 (alteration in original) (quoting Marsh, 490 U.S. at 374 ("If
there remains 'major Federal actio[n]' to occur, and if the new information is sufficient to show
that the remaining action will 'affec[t] the quality of the human environment' in a significant
manner or to a significant extent not already considered, a supplemental EIS must be prepared.")
(quoting 42 U.S.C. § 4332(2)(C))).
       41
          See Moore v. Kayport Package Exp., Inc., 885 F.2d 531,538 (9th Cir. 1989) (citations
omitted) ("In deciding whether justice requires granting leave to amend, factors to be considered
include ... repeated failure to cure deficiencies by previous amendments .... ").

                                                    7
entitled to relief."

       Although "a well-pleaded complaint may proceed even ifit strikes a savvy

judge that actual proof of those facts is improbable," 42 Rule S's pleading standard

"demands more than an unadorned, the-defendant-unlawfully-harmed-me
                43
accusation." "To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to 'state a claim to relief that is plausible on its
       44
face. "' The Second Amended Complaints fails to allege facts sufficient to show

an "ongoing 'major Federal action' that could require supplementation" 45 to meet

the pleading requirements of lqba/46 and Twombly47 and as mandated by Norton v.

Southern Utah Wilderness Alliance. 48

      Nothing in the Second Amended Complaint or briefs directed to the pending

motions suggest that existing pleading deficiencies could be cured by a fourth




      42
           Bell At!. Corp. v. Twombly, 550 U.S. 544, 556 (2007).
      43
           Ashcroft v. Iqbal, 556 U.S. 662,678 (2009) (citing Twombly, 550 U.S. at 555).
      44
            Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570).
      45
           Norton, 542 U.S. at 73.
      46
           556 U.S. at 677-79.
      47
           550 U.S. at 555-56.
      48
           542 U.S. at 73.

                                                8
complaint. 49 Moreover, Cottonwood has clearly stated its intention to stand on

allegations as asserted in the Second Amended Complaint. An additional bite at

the apple would be both inappropriate 50 and futile. 51

        ORDERED:

        1.       The Motion to Renew Federal Defendants' Motion to Dismiss 52 is

GRANTED.

        2.       The Motion to Renew Governor Bullock's Motion to Dismiss 53 is

GRANTED.



       49
          See Albrecht v. Lund, 845 F.2d 193, 195-96 (9th Cir. 1988) (finding that the district
court did not abuse its discretion in dismissing the plaintiffs complaint and denying him leave to
amend because he could not sufficiently allege facts to support one or more elements of each
cause of action); Klarfe/d v. United States, 944 F.2d 583, 585 (9th Cir. 1991) (quoting Schreiber
Distrib. Co. v. Serv-We/1 Furniture Co., 806 F.2d 1393, 1401 (9th Cir. 1986)) ("!fa complaint is
dismissed for failure to state a claim, leave to amend should be granted 'unless the court
determines that the allegation of other facts consistent with the challenged pleading could not
possibly cure the deficiency."').
       50
           See Moore, 885 F.2d at 538 (citations omitted) ("In deciding whether justice requires
granting leave to amend, factors to be considered include the presence or absence of undue delay,
bad faith, dilatory motive, repeated failure to cure deficiencies by previous amendments, undue
prejudice to the opposing party and futility of the proposed amendment.").
       51
          See Klarfeld, 944 F.2d at 586 (citation omitted) ("[A] district court does not err in
denying leave to amend where the amendment would be futile."); Blantz v. Cal. Dep 't of Corr. &
Rehab., 727 F.3d 917,927 (9th Cir. 2013) (finding that "[t]he district court properly dismissed
the entire lawsuit" and "did not abuse its discretion in denying [the plaintiff] leave to amend"
when an amended complaint would be "insufficient under Iqbal and Twombly").
       52
            Doc. 75.
       53
            Doc. 74.

                                                9
 3.        The motions 54 as renewed55 are GRANTED.

 4.       The Second Amended Complaint56 is DISMISSED with prejudice.

 5.       The clerk is directed to close the case.

 DATED this ~ y of February, 2019.


                                             ~~~
                                           ~~~DDON                         \
                                            United States District Court




54
     Docs. 47 and 49.

"See Docs. 74 at I and 75 at I.
56
     Doc. 46.

                                      10
